         Case 2:19-cv-07955-SVW-KS Document 3 Filed 09/13/19 Page 1 of 1 Page ID #:41
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Hassan A. Zavareei LLP
 TYCKO & ZAVAREEI LLP
 1970 Broadway, Suite 1070
 Oakland, CA 94612
 Telephone: (510) 254-6808




 ATTORNEY(S) FOR:    Plaintiff Kiana Horn
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Kiana Horn, on behalf of herself and all others                               CASE NUMBER:   2:19-cv-07955
others similarly situated,
                                                              Plaintiff(s),
                                     v.
NuWave, LLC,
                                                                                               CERTIFICATION AND NOTICE
                                                                                                 OF INTERESTED PARTIES
                                                             Defendant(s)                            (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                 Plaintiff Kiana Horn
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                    CONNECTION / INTEREST
Kiana Horn                                                                    Plaintiff
NuWave, LLC                                                                   Defendant




         September 13, 2019                                /s/ Hassan A. Zavareei
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff Kiana Horn


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
